                                                UNITED STATES BANKRUPTCY COURT
                                                NORTHERN DISTRICT OF CALIFORNIA




In re: ANTHONY
       [CASE NAME]
                SCOTT LEVANDOWSKI                                          Case No.                         20-30242

                                                                           CHAPTER 11
                                                                           MONTHLY OPERATING REPORT
                                                                           (SMALL REAL ESTATE/INDIVIDUAL CASE)

                                                    SUMMARY OF FINANCIAL STATUS

      MONTH ENDED:              08/31/20                                 PETITION DATE:                      03/04/20

1.    Debtor in possession (or trustee) hereby submits this Monthly Operating Report on the Accrual Basis of accounting (or if checked here          X
      the Office of the U.S. Trustee or the Court has approved the Cash Basis of Accounting for the Debtor).
      Dollars reported in    $1
                                                                         End of Current              End of Prior                   As of Petition
2.    Asset and Liability Structure                                           Month                      Month                          Filing
      a. Current Assets                                                          $4,191,370                $4,205,410
      b. Total Assets                                                         $246,268,147              $246,056,555                   $245,549,157
      c. Current Liabilities                                                         $9,397                   $37,901
      d. Total Liabilities                                                    $179,057,396              $179,085,900                   $184,897,566
                                                                                                                                     Cumulative
3.    Statement of Cash Receipts & Disbursements for Month               Current Month                Prior Month                   (Case to Date)
      a. Total Receipts                                                              $4,977                $1,323,745                     $1,413,335
      b. Total Disbursements                                                        $19,018                   $23,693                       $122,032
      c. Excess (Deficiency) of Receipts Over Disbursements (a - b)                ($14,041)               $1,300,052                     $1,291,303
      d. Cash Balance Beginning of Month                                         $1,502,771                  $202,719                       $197,427
      e. Cash Balance End of Month (c + d)                                       $1,488,730                $1,502,771                     $1,488,730
                                                                                                                                     Cumulative
                                                                          Current Month               Prior Month                   (Case to Date)
4.    Profit/(Loss) from the Statement of Operations                            N/A                       N/A                            N/A
5.    Account Receivables (Pre and Post Petition)                                    $1,800                    $1,800
6.    Post-Petition Liabilities                                                      $9,397                   $37,901
7.    Past Due Post-Petition Account Payables (over 30 days)                             $0                        $0

At the end of this reporting month:                                                                            Yes                              No
8.    Have any payments been made on pre-petition debt, other than payments in the normal                                                       X
      course to secured creditors or lessors? (if yes, attach listing including date of
      payment, amount of payment and name of payee)
9.    Have any payments been made to professionals? (if yes, attach listing including date of                                                    X
      payment, amount of payment and name of payee)
10. If the answer is yes to 8 or 9, were all such payments approved by the court?
11. Have any payments been made to officers, insiders, shareholders, relatives? (if yes,                                                         X
      attach listing including date of payment, amount and reason for payment, and name of payee)
12. Is the estate insured for replacement cost of assets and for general liability?                             X
13. Are a plan and disclosure statement on file?                                                                                                 X
14. Was there any post-petition borrowing during this reporting period?                                                                          X

15.   Check if paid: Post-petition taxes       ;                 U.S. Trustee Quarterly Fees         ; Check if filing is current for: Post-petition
      tax reporting and tax returns:       X .
      (Attach explanation, if post-petition taxes or U.S. Trustee Quarterly Fees are not paid current or if post-petition tax reporting and tax return
      filings are not current.)
I declare under penalty of perjury I have reviewed the above summary and attached financial statements, and after making reasonable inquiry
believe these documents are correct.


                                                                          /s/ Anthony S. Levandowski
Date: September 22, 2020
                                                                         Responsible Individual
              Case: 20-30242             Doc# 264           Filed: 09/23/20           Entered: 09/23/20 09:16:42                  PageRevised
                                                                                                                                       1 of1/1/98
                                                                        28
                                            BALANCE SHEET
                                      (Small Real Estate/Individual Case)
                                                                For the Month Ended              08/31/20



                                                                                                                     Check if
                                                                                                                    Exemption
       Assets                                                                                                       Claimed on
                                                                                                                    Schedule C                      Market Value
          Current Assets
   1         Cash and cash equivalents (including bank accts., CDs, ets.)                                                                                       $1,488,730
   2         Accounts receivable (net)                                                                                                                              $1,800
   3         Retainer(s) paid to professionals                                                                                                                  $2,579,840
   4         Other: Income tax refund                                                                                                                             $121,000
   5

   6                  Total Current Assets                                                                                                                      $4,191,370

          Long Term Assets (Market Value)
   7         Real Property                                                                                                                                              $0
   8         Indemnification Claim                                                                                                                           $179,523,572
   9         Furniture, Fixtures, and Equipment                                                                           X                                        $20,000
  10         Vehicles - non-exempt                                                                                                                                 $86,169
             Vehicle Toyota
                     exemptexempt
                              toyota                                                                                      X                                         $5,000
                          Jetta exempt                                                                                    X                                           $500
                          Honda exempt                                                                                    X                                         $6,967
  11            Partnership interests                                                                                                                          $15,563,293
  12            Notes Receivable Fawn Park                                                                                                                        $720,000
  13            Other investments                                                                                                                             5,964,689.94
  14            Interests in IRA, Keogh, other retirement plans                                                           X                  $              17,746,205.22
  15            Other: CLAT                                                                                                                                     $7,764,277
  16            Notes Receivable                                                                                                                               $14,676,104

  17                  Total Long Term Assets                                                                                                                 $242,076,777

  18                  Total Assets                                                                                                                           $246,268,147

       Liabilities

          Post-Petition Liabilities

                Current Liabilities
  19                Post-petition not delinquent (under 30 days)                                                                                                     $9,397
  20                Post-petition delinquent other than taxes (over 30 days)                                                                                             $0
  21                Post-petition delinquent taxes                                                                                                                       $0
  22                Accrued professional fees                                                                                                                            $0
  23                Other:                                                                                                                                               $0
  24                                                                                                                                                                     $0

  25                  Total Current Liabilities                                                                                                                      $9,397

  26            Long-Term Post Petition Debt                                                                                                                               $0

  27                  Total Post-Petition Liabilities                                                                                                                $9,397

          Pre-Petition Liabilities (allowed amount)
  28              Secured claims (residence)                                                                                                                           $0
  29              General unsecured claims - Google                                                                                                           179,047,999
  30              Priority unsecured claims                                                                                                                            $0
  31              General unsecured claims                                                                                                                             $0

  32                  Total Pre-Petition Liabilities                                                                                                         $179,047,999

  33                  Total Liabilities                                                                                                                      $179,057,396

       Equity (Deficit)

  34                  Total Equity (Deficit)                                                                                                                  $67,210,752

  35                  Total Liabilities and Equity (Deficit)                                                                                                 $246,268,147
       NOTE:
                Indicate the method used to estimate the market value of assets (e.g., appraisals; familiarity with comparable market prices, etc.) and the date the value was
                determined.




Case: 20-30242                    Doc# 264                  Filed: 09/23/20                     Entered: 09/23/20 09:16:42                                      Page 2 of
                                                                                                                                                                                 Revised 1/1/98
                                                                        28
                                                                          SCHEDULES TO THE BALANCE SHEET




                                                                                                Schedule B
                                                                              Recapitulation of Funds Held at End of Month

     Attach copies of the month end bank statement(s), reconciliation(s), and the check register(s) to the Monthly Operating
     Report.


                                                 Account 1            Account 2           Account 3            Account 4        Account 5    Account 6     Account 7              Account 8
10   Bank                                        Wells Fargo          Wells Fargo         Wells Fargo          Wells Fargo       Morgan       Morgan      Cash On Hand            ING acct

11   Account No.                                   -8303                -6040                -6057                -6065           -3982        -7472          N/A                    -0093
12   Account Purpose                            DIP Checking         Child Health           Child Ed         Child Activities   Investment   Investment    Incidentals              Savings

13   Balance, End of Month                          1,403,257               15,515               27,932              12,188          -            -                 -                     29,839
                                                                                                                                CLOSED       CLOSED
14   Total Funds on Hand for all Accounts           1,488,730




                                     Case: 20-30242              Doc# 264            Filed: 09/23/20         Entered: 09/23/20 09:16:42      Page 3 of
                                                                                                                                                                         Revised 1/1/98
                                                                                                 28
                            STATEMENT OF CASH RECEIPTS AND DISBURSEMENTS
                                      Increase/(Decrease) in Cash and Cash Equivalents
                                     For the Month Ended      08/31/20

                                                                                Actual                 Cumulative
                                                                             Current Month            (Case to Date)
     Cash Receipts
1       Payroll                                                                          4,733                $28,168
2       Cash Received from Sales                                                             $0                    $0
3       Interest Received                                                $                   12                   $25
4       Borrowings                                                                           $0                    $0
5       Funds from Shareholders, Partners, or Other Insiders                                 $0                    $0
6       Capital Contributions                                                                $0                    $0
7           Deposit refund                                                                $232                   $232
8       Proceeds from brokerage account closure                          $                 -                  $18,966
9           Collection of account receivable                                                 $0               $35,000
10          Insurance claim                                                                  $0               $11,937
11          Property Sale                                                                    $0            $1,319,006

12         Total Cash Receipts                                                           4,977             $1,413,335

     Cash Disbursements
13      Selling                                                                              $0                        $0
14      Administrative                                                                       $0                        $0
15      Capital Expenditures                                                                 $0                        $0
16      Principal Payments on Debt                                                           $0                        $0
17      Interest Paid                                                                        $0                        $0
        Rent/Lease:
18          Personal Property                                                                $0                        $0
19          Real Property                                                                    $0                        $0
        Amount Paid to Owner(s)/Officer(s)
20          Salaries                                                                         $0                    $0
21          Draws                                                                            $0                    $0
22          Commissions/Royalties                                                            $0                    $0
23          Expense Reimbursements                                                           $0                    $0
24          Other                                                                            $0                    $0
25      Salaries/Commissions (less employee withholding)                                     $0                    $0
26      US Trustee Quarterly fee                                                            $0                   $975
        Taxes:                                                                               $0                    $0
27          Employee Withholding                                                             $0                    $0
28          Employer Payroll Taxes                                                           $0                    $0
29          Real Property Taxes                                                              $0                    $0
30          Other Taxes (pre-petition)                                                      $0                 $2,324
31      Other Cash Outflows:                                                                 $0                    $0
32          Entertainment                                                                    30                  $107
33          Household                                                                    2,781                $17,403
            Insurance                                                                      155    $             4,772
            Tuition                                                                        -                  $58,354
            Child support                                                                4,753                $25,393
            Internet and subscriptions and rent                                          6,200                 $6,955
            Medical                                                                        -                   $1,810
            Fees                                                                           100                   $154

34         Groceries, etc                                                                    $0                  $882


35         Bank reporting timing difference                                                 $0                 ($2,097)
36         Investment advisor fees                                                       5,000                  $5,000

37         Total Cash Disbursements:                                                 $19,018                 $122,032

38 Net Increase (Decrease) in Cash                                       $            (14,041)             $1,291,303

39 Cash Balance, Beginning of Period                                                1,502,771                 197,427

40 Cash Balance, End of Period                                                     $1,488,730              $1,488,730
              Case: 20-30242             Doc# 264          Filed: 09/23/20      Entered: 09/23/20 09:16:42             PageRevised
                                                                                                                            4 of1/1/98
                                                                       28
                                                         NOTES TO THE MONTHLY OPERATING REPORT



    SUMMARY OF FINANCIAL STATUS

1   Asset & Liability Structure
    Total Assets includes a $180M claim against Uber Technologies, Inc., pursuant to an Indemnification Agreement dated April 11, 2016.
    Retainer balance updated to conform to Schedule A/B as amended August 2020.
    Partnership interest updated to conform to Schedule A/B as amended July 2020.
    Total Liabilities includes a $179M arbitration award asserted by Google LLC. The Debtor believes settlement of this award should be funded by Uber Technologies, Inc.



    SCHEDULE B: Recapitulation of Funds Held at End of Month

2   Bank -- Account 8
    Bank statements are not readily available for this euro-denominated account at ING in Belgium. A family member of the Debtor is currently working to obtain statements and close
    this account as soon as possible. Funds will be repatriated and deposited into the DIP account.

3   Bank -- Accounts 5 and 6
    These accounts were closed at the direction of the US Trustee in April 2020; funds were deposited into the DIP account.



    INSURANCE COVERAGE

4   Coverage has lapsed on the Debtor’s boat, listed on Schedule A/B 4.1 and valued $77,000 as of Petition Date. As noted in the Schedules, prior to Petition Date, the boat was heavily
    damaged in an accident, and has since been inoperable and stored in a repair yard in a partially disassembled state. A claim was filed pre-petition and the insurance carrier ultimately
    paid out $22,653. No further amounts are forthcoming, per the carrier. The repair yard has provided an estimate of $56,637 to complete the needed repairs, over and above $19,002
    owed in pre-petition repair/storage invoices.




              Case: 20-30242                   Doc# 264              Filed: 09/23/20                 Entered: 09/23/20 09:16:42                            Page 5 of
                                                                                                                                                                       Revised 1/1/98
                                                                                 28
9/13/2020


                                                  Anthony Levandowski

                                       WF ASL -8303 DIP, Period Ending 08/31/2020

                                                RECONCILIATION REPORT

                                                  Reconciled on: 09/13/2020

                                            Reconciled by: slmusick

  Any changes made to transactions after this date aren't included in this report.

  Summary                                                                                                        USD

  Statement beginning balance                                                                           1,429,624.75
  Checks and payments cleared (70)                                                                        -25,826.05
  Deposits and other credits cleared (4)                                                                    4,976.48
  Statement ending balance                                                                              1,408,775.18

  Uncleared transactions as of 08/31/2020                                                                  -5,518.46
  Register balance as of 08/31/2020                                                                     1,403,256.72
  Cleared transactions after 08/31/2020                                                                         0.00
  Uncleared transactions after 08/31/2020                                                                -825,809.97
  Register balance as of 09/13/2020                                                                       577,446.75



  Details

  Checks and payments cleared (70)

  DATE                    TYPE                     REF NO.                  PAYEE                    AMOUNT (USD)
  07/27/2020              Check                    4017                    Marin County Superio…             -284.00
  07/28/2020              Check                    4020                    Stefanie Olsen                  -3,440.00
  07/28/2020              Check                    4019                    US Trustee                        -655.01
  07/30/2020              Check                    4021                    Marin Horizon School            -8,048.00
  08/03/2020              Expense                                                                             -24.97
  08/03/2020              Expense                                          Super Duper                        -40.00
  08/03/2020              Expense                                                                             -55.52
  08/03/2020              Expense                                          Apple Store                         -9.99
  08/03/2020              Expense                                                                          -6,200.00
  08/04/2020              Expense                                                                             -28.73
  08/04/2020              Expense                                                                              -0.58
  08/04/2020              Expense                                          Apple Store                         -0.99
  08/04/2020              Expense                                                                             -26.17
  08/05/2020              Expense                                                                             -52.35
  08/05/2020              Expense                                          Deli Board                         -22.46
  08/05/2020              Expense                                          Parking                             -6.50
  08/06/2020              Expense                                          Starbuck's                         -40.00
  08/07/2020              Expense                                          District SF                       -100.00
  08/07/2020              Expense                                                                              -119.08
  08/07/2020              Expense                                          Deli Board                           -19.53
  08/10/2020              Expense                                          Pet Food Express                     -64.94
            Case: 20-30242       Doc# 264      Filed: 09/23/20       Entered: 09/23/20 09:16:42    Page 6 of
                                                           28                                                        1/4
9/13/2020

  DATE                 TYPE                REF NO.              PAYEE                     AMOUNT (USD)
  08/10/2020           Expense                                  Samurai Japanese                     -84.00
  08/10/2020           Expense                                                                       -51.00
  08/10/2020           Expense                                  New York Bagel                       -14.30
  08/10/2020           Expense                                                                       -30.00
  08/10/2020           Expense                                  New York Bagel                       -33.62
  08/10/2020           Expense                                  Safeway                              -39.63
  08/12/2020           Expense                                  Deli Board                           -23.44
  08/12/2020           Expense                                  Good Earth                           -60.18
  08/12/2020           Expense                                                                       -49.99
  08/12/2020           Expense                                                                       -32.72
  08/13/2020           Expense                                  Whole Foods                          -20.51
  08/13/2020           Expense                                                                        -8.00
  08/13/2020           Expense                                  Apple Store                           -7.99
  08/14/2020           Expense                                                                       -74.86
  08/14/2020           Expense                                                                       -28.33
  08/17/2020           Expense                                  Apple Store                           -7.99
  08/17/2020           Expense                                  New York Bagel                       -32.00
  08/17/2020           Expense                                  Good Earth                          -129.76
  08/17/2020           Expense                                                                       -54.56
  08/17/2020           Expense                                  New York Bagel                       -19.91
  08/17/2020           Expense                                                                        -4.50
  08/18/2020           Expense                                  Apple Store                           -4.99
  08/19/2020           Expense                                                                       -34.50
  08/19/2020           Expense                                  Deli Board                           -23.44
  08/20/2020           Check               4022                 Stefanie Olsen                  -4,751.50
  08/20/2020           Expense                                                                     -54.51
  08/21/2020           Expense                                  Whole Foods                          -68.37
  08/24/2020           Expense                                                                       -26.13
  08/24/2020           Expense                                                                      -120.38
  08/24/2020           Expense                                  Apple Store                           -6.99
  08/24/2020           Expense                                  Apple Store                           -1.99
  08/25/2020           Expense                                                                       -54.41
  08/25/2020           Expense                                                                        -4.50
  08/25/2020           Expense                                  Apple Store                           -3.99
  08/26/2020           Expense                                  Apple Store                           -1.99
  08/26/2020           Expense                                                                       -53.42
  08/27/2020           Expense                                  grubhub                              -11.64
  08/27/2020           Expense                                  Deli Board                           -21.21
  08/28/2020           Expense                                  Mollie Stone's                       -74.11
  08/28/2020           Expense                                                                       -36.33
  08/28/2020           Expense                                  fastrak                              -30.00
  08/31/2020           Expense                                  Apple Store                          -29.99
  08/31/2020           Expense                                  New York Bagel                       -27.70
  08/31/2020           Expense                                  Pet Food Express                    -200.23
  08/31/2020           Expense                                                                       -53.29
  08/31/2020           Expense                                                                       -40.36
  08/31/2020           Expense                                  Apple Store                           -0.99
            Case: 20-30242    Doc# 264   Filed: 09/23/20   Entered: 09/23/20 09:16:42   Page 7 of
                                                     28                                                   2/4
9/13/2020

  DATE                     TYPE                  REF NO.            PAYEE                     AMOUNT (USD)
  08/31/2020              Expense                                                                        -17.98
  08/31/2020              Expense                                   Starbuck's                           -25.00

  Total                                                                                          -25,826.05


  Deposits and other credits cleared (4)

  DATE                     TYPE                  REF NO.            PAYEE                     AMOUNT (USD)
  08/12/2020              Deposit                                   Foremost Insurance                231.61
  08/14/2020              Deposit                                   Pronto.ai                       2,366.43
  08/31/2020              Deposit                                                                      12.01
  08/31/2020              Deposit                                   Pronto.ai                       2,366.43

  Total                                                                                            4,976.48


  Additional Information

  Uncleared checks and payments as of 08/31/2020

  DATE                     TYPE                  REF NO.            PAYEE                     AMOUNT (USD)
  08/20/2020              Check                 4024                Lincoln Financial               -5,000.00
  08/20/2020              Check                 4023                DMV                                 -155.00
  08/20/2020              Check                 4025                PG&E                                -363.46

  Total                                                                                           -5,518.46


  Uncleared deposits and other credits as of 08/31/2020

  DATE                     TYPE                  REF NO.            PAYEE                     AMOUNT (USD)
  07/28/2020              Check                 4018                Franchise Tax Board                   0.00

  Total                                                                                                   0.00


  Uncleared checks and payments after 08/31/2020

  DATE                     TYPE                  REF NO.            PAYEE                     AMOUNT (USD)
  09/01/2020              Expense                                                                        -46.33
  09/01/2020              Expense                                   Apple Store                        -19.99
  09/02/2020              Expense                                                                   -6,200.00
  09/03/2020              Check                 4030                Paladin Management…           -301,929.20
  09/03/2020              Expense                                   Deli Board                           -45.54
  09/03/2020              Check                 4029                Keller Benvenutti             -158,857.90
  09/03/2020              Check                 4026                Goodwin Proctor               -358,195.82
  09/08/2020              Expense                                   New York Bagel                     -35.51
  09/08/2020              Expense                                                                        -85.40
  09/08/2020              Expense                                                                        -50.51
            Case: 20-30242        Doc# 264   Filed: 09/23/20   Entered: 09/23/20 09:16:42   Page 8 of
                                                         28                                                   3/4
9/13/2020

  DATE                   TYPE                    REF NO.            PAYEE                     AMOUNT (USD)
  09/08/2020             Expense                                    New York Bagel                       -37.13
  09/08/2020             Expense                                    Apple Store                           -4.99
  09/08/2020             Expense                                    Apple Store                           -3.99
  09/08/2020             Expense                                    Whole Foods                          -68.21
  09/09/2020             Expense                                    Apple Store                          -84.99
  09/11/2020             Expense                                                                        -120.13
  09/11/2020             Expense                                    Deli Board                           -24.33

  Total                                                                                         -825,809.97


  Uncleared deposits and other credits after 08/31/2020

  DATE                   TYPE                    REF NO.            PAYEE                     AMOUNT (USD)
  09/03/2020             Check                   4028               Voided Check                          0.00
  09/03/2020             Check                   4027               Voided Check                          0.00

  Total                                                                                                   0.00




            Case: 20-30242      Doc# 264     Filed: 09/23/20   Entered: 09/23/20 09:16:42   Page 9 of
                                                         28                                                   4/4
9/13/2020


                                                  Anthony Levandowski

                                     WF Boys Health -6040, Period Ending 08/31/2020

                                                RECONCILIATION REPORT

                                                  Reconciled on: 09/13/2020

                                            Reconciled by: slmusick

  Any changes made to transactions after this date aren't included in this report.

  Summary                                                                                                     USD

  Statement beginning balance                                                                            15,514.72
  Interest earned                                                                                             0.13
  Checks and payments cleared (0)                                                                             0.00
  Deposits and other credits cleared (0)                                                                      0.00
  Statement ending balance                                                                               15,514.85

  Register balance as of 08/31/2020                                                                      15,514.85




            Case: 20-30242      Doc# 264       Filed: 09/23/20      Entered: 09/23/20 09:16:42   Page 10 of
                                                            28                                                   1/1
9/13/2020


                                                  Anthony Levandowski

                                       WF Boys Ed -6057, Period Ending 08/31/2020

                                                RECONCILIATION REPORT

                                                  Reconciled on: 09/13/2020

                                            Reconciled by: slmusick

  Any changes made to transactions after this date aren't included in this report.

  Summary                                                                                                     USD

  Statement beginning balance                                                                            27,931.34
  Interest earned                                                                                             0.24
  Checks and payments cleared (0)                                                                             0.00
  Deposits and other credits cleared (0)                                                                      0.00
  Statement ending balance                                                                               27,931.58

  Register balance as of 08/31/2020                                                                      27,931.58




            Case: 20-30242      Doc# 264       Filed: 09/23/20      Entered: 09/23/20 09:16:42   Page 11 of
                                                            28                                                   1/1
9/13/2020


                                                  Anthony Levandowski

                                   WF Boys Activities -6065, Period Ending 08/31/2020

                                                RECONCILIATION REPORT

                                                  Reconciled on: 09/13/2020

                                            Reconciled by: slmusick

  Any changes made to transactions after this date aren't included in this report.

  Summary                                                                                                     USD

  Statement beginning balance                                                                            12,187.76
  Interest earned                                                                                             0.10
  Checks and payments cleared (0)                                                                             0.00
  Deposits and other credits cleared (0)                                                                      0.00
  Statement ending balance                                                                               12,187.86

  Register balance as of 08/31/2020                                                                      12,187.86




            Case: 20-30242      Doc# 264       Filed: 09/23/20      Entered: 09/23/20 09:16:42   Page 12 of
                                                            28                                                   1/1
                                                                                        August 31, 2020 n Page 1 of 7




                 Portfolio By Wells Fargo®
                                                                Questions? Please contact us:
                                                                Wells Fargo Premier Banking Team ×
                                                                Available 24 hours a day, 7 days a week
                                                                Telecommunications Relay Services calls accepted
                                                                Phone: 1-800-742-4932, TTY: 1-800-600-4833
                                                                Spanish: 1-877-727-2932


                                                                Online: wellsfargo.com
                                                                Write: Wells Fargo Bank, N.A.
                                                                P.O. Box 6995
                                                                Portland, OR 97228-6995
           ANTHONY S LEVANDOWSKI
           DEBTOR IN POSSESSION
           CH11 CASE #20-30242 (NCA)                            August 31, 2020
           1655 OAK AVE
                                                                Total assets:                                  $1,408,775.18
           SAINT HELENA CA 94574-1723
                                                                Total liabilities:                                           $0.00

                                                                Qualifying Balance:                            $1,408,775.18
                                                                Deposit Balance:                               $1,408,775.18

                                                                Contents                                                         Page
                                                                Overview. . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . 2

                                                                Wells Fargo Portfolio Checking. . . . . . . . . . . . . . . . . 3




         Case: 20-30242   Doc# 264      Filed: 09/23/20   Entered: 09/23/20 09:16:42                         Page 13 of
569246                                               28
                                                                                                August 31, 2020 n Page 2 of 7




Your Portfolio by Wells Fargo overview
Assets
                                                                                       Balance this
Account (Account Number)                                                                 month ($)
Wells Fargo Portfolio Checking (9708868303)                                           1,408,775.18
                                                   Total assets                     $1,408,775.18




   Important Account Information

   "Your Portfolio by Wells Fargo overview" section of your statement is provided for informational and convenience
   purposes. The balances in the Overview section may not match your statement of record for credit and brokerage
   products due to differences in statement periods between this statement and the statement for your credit and/or
   brokerage products. The Overview shows activity and information from (1) deposit, credit, trust and foreign
   exchange accounts with Wells Fargo Bank, N.A., and (2) brokerage accounts with Wells Fargo Advisors, which is a
   trade name used by Wells Fargo Clearing Services, LLC, and Wells Fargo Advisors Financial Network, LLC, Members
   SIPC, registered broker-dealers and separate non-bank affiliates of Wells Fargo & Company; and (3) insurance
   products offered through non-bank insurance agency affiliates of Wells Fargo & Company and underwritten by
   unaffiliated insurance companies.

   Deposit products offered by Wells Fargo Bank, N.A. Member FDIC.



   Other Wells Fargo Benefits

   Please take a few minutes to review the accounts that are linked to your Portfolio by Wells Fargo program. To see the
   accounts that are linked to your Portfolio program, please go to the section of this statement titled "Your Portfolio by
   Wells Fargo Overview". Or, sign onto Wells Fargo Online and at the top of the Account Summary page, click on
   "Explore Program and Benefits", and this will take you to the Balance and Benefits page. To view the Balance and
   Benefits page from your mobile device, log into the Wells Fargo app and at the top of the Account Summary page,
   tap "Portfolio by Wells Fargo". Linked eligible accounts make up your Portfolio by Wells Fargo statement-ending
   qualifying balance and are used to determine if you are eligible to avoid the monthly service fee, and to get pricing
   discounts and other benefits. If you do not see all of the accounts you would like included in your Portfolio by Wells
   Fargo program, please contact your banker or call the number listed on the first page of this statement for assistance
   with linking the accounts.




         Case: 20-30242              Doc# 264   Filed: 09/23/20      Entered: 09/23/20 09:16:42             Page 14 of
569247                                                       28
                                                                                                               August 31, 2020 n Page 3 of 7




Wells Fargo Portfolio Checking
Statement period activity summary                                                               Account number: 9708868303
         Balance on 8/1                                    1,429,624.75                         ANTHONY S LEVANDOWSKI
         Deposits/Additions                                    4,976.48                         DEBTOR IN POSSESSION
                                                                                                CH11 CASE #20-30242 (NCA)
         Withdrawals/Subtractions                           - 25,826.05
         Balance on 8/31                                 $1,408,775.18                          Wells Fargo Bank, N.A. (Member FDIC)
                                                                                                CALIFORNIA account terms and conditions apply
                                                                                                Questions about your account: 1-800-742-4932
                                                                                                Worksheet to balance your account and General
                                                                                                Statement Policies can be found towards the
                                                                                                end of this statement.

Interest you've earned
         Interest paid this statement                           $12.01
         Interest earned this statement period                  $12.01
         Average collected balance                        $1,414,362.56
         Annual percentage yield earned                          0.01%
         Interest paid this year                                $22.57

Transaction history
                                                                                                       Deposits/      Withdrawals/      Ending Daily
         Date     Description                                                       Check No.          Additions      Subtractions          Balance
         Beginning balance on 8/1                                                                                                      1,429,624.75
         8/3      Purchase Authorized On 07/31 Vitality Bowls - 9 Sausalito CA                                               24.97
                  S380213844873488 Card 2239
         8/3      Purchase Authorized On 07/31 Apple.Com/Bill 866-712-7753                                                    9.99
                  CA S580214126409688 Card 2239
         8/3      Purchase Authorized On 08/01 Uchiwa Ramen San Rafael CA                                                    55.52
                  S460215039790096 Card 2239
         8/3      Purchase Authorized On 08/02 Super Duper Burger Mill Valley                                                40.00
                  CA S380215738851037 Card 2239
         8/3      Luhrs Property M Web Pmts 080320 Y15L63 Victoria Pacchiana                                              6,200.00      1,423,294.27
         8/4      Purchase Authorized On 08/03 Apple.Com/Bill 866-712-7753                                                    0.99
                  CA S460216638520811 Card 2239
         8/4      Recurring Payment Authorized On 08/03 Trycaviar.Com Roos                                                   28.73
                  8666127021 CA S460216733395281 Card 2239
         8/4      Recurring Payment Authorized On 08/03 Trycaviar.Com Roos                                                    0.58
                  8666127021 CA S460216765694750 Card 2239
         8/4      Recurring Payment Authorized On 08/03 Trycaviar.Com Fast                                                   26.17      1,423,237.80
                  8666127021 CA S580217075178145 Card 2239
         8/5      Purchase Authorized On 08/03 Mta Meter Mta Ips San                                                          6.50
                  Francisco CA S580216587877489 Card 2239
         8/5      Purchase Authorized On 08/04 Sq *Deli Board San Francisco CA                                               22.46
                  S380217673614123 Card 2239
         8/5      Recurring Payment Authorized On 08/04 Trycaviar.Com Thai                                                   52.35
                  8666127021 CA S380218076123634 Card 2239
         8/5      Check                                                                 4019                                655.01      1,422,501.48
         8/6      Purchase Authorized On 08/04 Starbucks 800-782-7282 WA                                                     40.00
                  S460217563348576 Card 2239
         8/6      Check                                                                 4021                              8,048.00      1,414,413.48
         8/7      Purchase Authorized On 08/06 Sq *Deli Board San Francisco CA                                               19.53
                  S580219753634198 Card 2239
         8/7      Purchase Authorized On 08/06 US District Court 415-522-2049                                               100.00
                  CA S580219850087780 Card 2239
         8/7      Recurring Payment Authorized On 08/06 Trycaviar.Com Pizz                                                  119.08      1,414,174.87
                  8666127021 CA S300219859525088 Card 2239
         8/10     Purchase Authorized On 08/07 Pet Food Express 3052 Mill                                                    64.94
                  Valley CA P00000000584110932 Card 2239
         8/10     Purchase Authorized On 08/07 Samurai Japanese R Mill Valley                                                84.00
                  CA S300221096539396 Card 2239
         Case: 20-30242                 Doc# 264      Filed: 09/23/20            Entered: 09/23/20 09:16:42                    Page 15 of
569248                                                             28
                                                                                                       August 31, 2020 n Page 4 of 7




ò Wells Fargo Portfolio Checking (continued)
                                                                                                Deposits/   Withdrawals/   Ending Daily
         Date   Description                                                         Check No.   Additions   Subtractions       Balance
         8/10   Purchase Authorized On 08/07 Safeway #0788 Mill Valley CA                                          39.63
                S460221109345753 Card 2239
         8/10   Purchase Authorized On 08/08 NEW York Bagel Mill Valley CA                                        33.62
                S380221565097861 Card 2239
         8/10   Purchase Authorized On 08/08 Humblebundle.Com                                                     30.00
                Httpswww.Humb CA S580221658692351 Card 2239
         8/10   Purchase Authorized On 08/09 NEW York Bagel Mill Valley CA                                        14.30
                S460222581311479 Card 2239
         8/10   Purchase Authorized On 08/09 Marin Brewing CO Larkspur CA                                         51.00    1,413,857.38
                S380222855733940 Card 2239
         8/12   Mobile Deposit : Ref Number :710120979323                                         231.61
         8/12   Purchase Authorized On 08/10 Good Earth Natural Mill Valley                                       60.18
                CA S300223694687986 Card 2239
         8/12   Recurring Payment Authorized On 08/11 Trycaviar.Com Join                                          32.72
                8666127021 CA S300224715455392 Card 2239
         8/12   Purchase Authorized On 08/11 Sq *Deli Board San Francisco CA                                      23.44
                S460224774543190 Card 2239
         8/12   Purchase Authorized On 08/11 Paddle.Net* Imazin                                                   49.99
                808-1781535 NY S580225090795843 Card 2239
         8/12   Deposited OR Cashed Check                                               4020                    3,440.00
         8/12   Check                                                                   4017                      284.00   1,410,198.66
         8/13   Purchase Authorized On 08/11 Firehouse Coffee A Sausalito CA                                        8.00
                S580224578186684 Card 2239
         8/13   Recurring Payment Authorized On 08/12 Apple.Com/Bill                                               7.99
                866-712-7753 CA S380225449487480 Card 2239
         8/13   Purchase Authorized On 08/13 Wholefds Bld 103 731 E Bl Mill                                       20.51    1,410,162.16
                Valley CA P00300226726841427 Card 2239
         8/14   Gusto Pay 351259 200814 6Semjopgd6M Anthony                                     2,366.43
                Levandowski
         8/14   Purchase Authorized On 08/13 Grillys Mill Valle Mill Valley CA                                    28.33
                S460226685677116 Card 2239
         8/14   Purchase Authorized On 08/13 Uber Eats Help.Uber.Com CA                                           74.86    1,412,425.40
                S380227046109325 Card 2239
         8/17   Purchase Authorized On 08/14 NEW York Bagel Mill Valley CA                                        32.00
                S380227580954534 Card 2239
         8/17   Recurring Payment Authorized On 08/14 Trycaviar.Com Floo                                          54.56
                8666127021 CA S380227835343762 Card 2239
         8/17   Purchase Authorized On 08/15 NEW York Bagel Mill Valley CA                                        19.91
                S580228621139876 Card 2239
         8/17   Purchase Authorized On 08/15 Firehouse Coffee A Sausalito CA                                       4.50
                S580228632120760 Card 2239
         8/17   Recurring Payment Authorized On 08/15 Apple.Com/Bill                                               7.99
                866-712-7753 CA S580228783398251 Card 2239
         8/17   Purchase Authorized On 08/15 Good Earth Natural Mill Valley                                      129.76    1,412,176.68
                CA S300228856875618 Card 2239
         8/18   Recurring Payment Authorized On 08/17 Apple.Com/Bill                                               4.99    1,412,171.69
                866-712-7753 CA S460230530709379 Card 2239
         8/19   Purchase Authorized On 08/17 Caviar*Rustic Bake                                                   34.50
                WWW.Doordash. CA S300230740389321 Card 2239
         8/19   Purchase Authorized On 08/18 Sq *Deli Board San Francisco CA                                      23.44    1,412,113.75
                S380231749366251 Card 2239
         8/20   Purchase Authorized On 08/19 Caviar*Thai Tanic                                                    54.51    1,412,059.24
                WWW.Doordash. CA S460233038065598 Card 2239
         8/21   Purchase Authorized On 08/20 Wholefds Bld 10337 Mill Valley                                       68.37    1,411,990.87
                CA S380233852755225 Card 2239
         8/24   Purchase Authorized On 08/20 Caviar*Joinery WWW.Doordash.                                         26.13
                CA S380234088793998 Card 2239
         8/24   Recurring Payment Authorized On 08/21 Apple.Com/Bill                                               6.99
                866-712-7753 CA S300234354037521 Card 2239
         8/24   Purchase Authorized On 08/22 Apple.Com/Bill 866-712-7753                                           1.99
                CA S300236154179357 Card 2239
         8/24   Purchase Authorized On 08/23 Uber Eats Help.Uber.Com CA                                          120.38    1,411,835.38
                S300237002561544 Card 2239
         Case: 20-30242           Doc# 264           Filed: 09/23/20             Entered: 09/23/20 09:16:42          Page 16 of
569249                                                            28
                                                                                                          August 31, 2020 n Page 5 of 7




ò Wells Fargo Portfolio Checking (continued)
                                                                                                   Deposits/    Withdrawals/     Ending Daily
         Date     Description                                                       Check No.      Additions    Subtractions         Balance
         8/25     Purchase Authorized On 08/23 Firehouse Coffee A Sausalito CA                                         4.50
                  S300236663353714 Card 2239
         8/25     Recurring Payment Authorized On 08/24 Apple.Com/Bill                                                  3.99
                  866-712-7753 CA S300237485884113 Card 2239
         8/25     Purchase Authorized On 08/24 Sq *Oori Foods LLC Oakland CA                                           54.41     1,411,772.48
                  S300237740942922 Card 2239
         8/26     Purchase Authorized On 08/24 Apple.Com/Bill 866-712-7753                                              1.99
                  CA S580237837178527 Card 2239
         8/26     Purchase Authorized On 08/25 Driver's Market Sausalito CA                                            53.42     1,411,717.07
                  S300238772444784 Card 2239
         8/27     Purchase Authorized On 08/25 Sq *Deli Board San Francisco CA                                         21.21
                  S300238692176470 Card 2239
         8/27     Purchase Authorized On 08/25 Yelp-Grubhubvenice                                                      11.64     1,411,684.22
                  8002561020 NY S580238757409615 Card 2239
         8/28     Purchase Authorized On 08/26 Caviar*Thai Tanic                                                       36.33
                  WWW.Doordash. CA S300240005333514 Card 2239
         8/28     Purchase Authorized On 08/27 Fastrak Csc 415-486-8655 CA                                             30.00
                  S460240350830621 Card 2239
         8/28     Purchase Authorized On 08/27 Mollie Stones #1 Sausalito CA                                           74.11     1,411,543.78
                  S460240743310837 Card 2239
         8/31     Gusto Pay 469129 200831 6Semjor0Has Anthony Levandowski                           2,366.43
         8/31     Recurring Payment Authorized On 08/28 Apple.Com/Bill                                                  0.99
                  866-712-7753 CA S460241330197976 Card 2239
         8/31     Purchase Authorized On 08/28 Starbucks 800-782-                                                      25.00
                  800-782-7282 WA S460241609271588 Card 2239
         8/31     Purchase Authorized On 08/28 Doordash*Bar Bocce                                                      53.29
                  WWW.Doordash. CA S380242055367938 Card 2239
         8/31     Purchase Authorized On 08/29 Joe The Juice NEW Corte                                                 40.36
                  Madera CA S460242758866308 Card 2239
         8/31     Purchase Authorized On 08/29 Apple.Com/Bill 866-712-7753                                             29.99
                  CA S300242844591842 Card 2239
         8/31     Purchase Authorized On 08/30 NEW York Bagel Mill Valley CA                                           27.70
                  S300243619710808 Card 2239
         8/31     Purchase Authorized On 08/30 Pet Food Express 3052 Mill                                             200.23
                  Valley CA P00000000776887699 Card 2239
         8/31     Purchase Authorized On 08/30 Driver's Market Sausalito CA                                            17.98
                  P00000000485942620 Card 2239
         8/31     Deposited OR Cashed Check                                             4022                         4,751.50
         8/31     Interest Payment                                                                     12.01                     1,408,775.18
         Ending balance on 8/31                                                                                                 1,408,775.18
         Totals                                                                                   $4,976.48      $25,826.05

         Summary of checks written (checks listed are also displayed in the preceding Transaction history section)
         Number              Date       $ Amount        Number          Date          $ Amount       Number          Date         $ Amount
         4017                8/12          284.00       4020            8/12           3,440.00      4022            8/31          4,751.50
         4019 *              8/5          655.01        4021            8/6            8,048.00

         * Gap in check sequence.




         Case: 20-30242             Doc# 264          Filed: 09/23/20            Entered: 09/23/20 09:16:42                 Page 17 of
569250                                                             28
                                                                                           August 31, 2020 n Page 6 of 7




ò Wells Fargo Portfolio Checking (continued)

   Important Account Information

   As a reminder, Portfolio by Wells Fargo monthly service fees are calculated using the combined month end balances
   of all qualifying accounts linked to your Portfolio by Wells Fargo program. If you do not meet the minimum balance
   requirements*, the standard monthly service fee of $30 will be assessed to your primary checking account on about
   the 2nd business day following month end. This fee will appear in the transaction history section for the primary
   checking account on your next month end statement.

   *$25,000 in any combination of qualifying linked bank deposit accounts (checking, savings, time accounts (CDs),
   FDIC-insured IRAs) or $50,000 in any combination of qualifying linked bank, brokerage (available through our
   brokerage affiliate Wells Fargo Advisors®) and credit balances (including 10% of mortgage balances).

   Deposit products offered by Wells Fargo Bank, N.A. Member FDIC.




         Case: 20-30242      Doc# 264       Filed: 09/23/20       Entered: 09/23/20 09:16:42            Page 18 of
569251                                                   28
                                                                                                                      August 31, 2020 n Page 7 of 7




Worksheet to balance your checking account
1. Go through your check register and mark each check (this includes            2. Using the chart below, list any outstanding, converted or substitute
cancelled, converted and substitute checks that may appear on your              checks, as well as any ATM withdrawals, payments or any other
statement), withdrawal, ATM transaction, payment, deposit or other credit       withdrawals (including any from previous months) which are listed in your
listed in the "Transaction history" section of your statement. Be sure your     register but are not shown on your statement.
register shows any interest or dividends paid into your account and any
service charges, automatic payments or transfers withdrawn from your            3. Balance your account by filling in the spaces below.
account during this statement period.


/ ENTER
 A The ”ending balance“
shown on your statement                                    $                        Items outstanding

/ ADD                                                                               Check number                  Amount
                                      $
 B Any deposits listed in
your register or transfers into       $
your account which are not            $
shown on your statement
                                      $
                                      $                    $
/ CALCULATE SUBTOTAL
(Add parts A and B )                                       $

/ SUBTRACT
 C Total of outstanding
checks and withdrawals from
the chart at right                                         -$

/ CALCULATE
ENDING BALANCE
(Part A + Part B - Part C )
This amount should be the
same as the current balance
shown in your check register.                              $
                                                                                       Total                      $


General statement policies for Wells Fargo Bank
n To dispute or report                    n Checking account information. After                      1. Tell us your name and account number (if any).
inaccuracies in information we            balancing your checking account, please report
have furnished to a Consumer              any differences to us as soon as possible but no           2. Describe the error or the transfer you are
Reporting Agency about your               later than within 30 days. Special provisions,             unsure about, and explain as clearly as you can
accounts. You have the right to           including a reporting period of up to 60 days,             why you believe it is an error or why you need
dispute the accuracy of                   apply if the difference involves an electronic funds       more information.
information that Wells Fargo Bank,        transfer. These provisions are explained below.
N.A. has furnished to a consumer                                                                     3. Tell us the dollar amount of the suspected
reporting agency by writing to us         n In case of errors or questions about your                error.
at Overdraft Collection and               electronic transfers, telephone us at the number
Recovery, P.O. Box 5058, Portland,        printed on the front of this statement or write us at      We will investigate your complaint and will
OR 97208-5058. Please describe            Wells Fargo Bank, P.O. Box 6995, Portland, OR              correct any error promptly. If we take more than
the specific information that is          97228-6995 as soon as you can, if you think your           10 business days to do this, we will credit your
inaccurate or in dispute and the          statement or receipt is wrong or if you need more          account for the amount you think is in error, so
basis for the dispute along with          information about a transfer on the statement or           that you will have the use of the money during the
supporting documentation. If you          receipt. We must hear from you no later than 60            time it takes us to complete our investigation.
believe the information furnished         days after we sent you the FIRST statement on
is the result of identity theft,          which the error or problem appeared.                       n Deposit and credit products offered by Wells
please provide us with an identity                                                                   Fargo Bank, N.A., Member FDIC.
theft report.
©2012 Wells Fargo Bank, N.A. All rights reserved. NMLSR ID 399801
         Case: 20-30242              Doc# 264           Filed: 09/23/20              Entered: 09/23/20 09:16:42                      Page 19 of
569252                                                               28
                                 ®
Wells Fargo Preferred Checking
August 31, 2020        ■     Page 1 of 3




                                                                                                           Questions?
ANTHONY LEVANDOWSKI                                                                                        Available by phone 24 hours a day, 7 days a week:
                                                                                                           Telecommunications Relay Services calls accepted
STEFANIE OLSEN
                                                                                                             1-800-742-4932
MILL VALLEY CA                                                                                               TTY: 1-800-877-4833
                                                                                                             En español: 1-877-727-2932



                                                                                                           Online: wellsfargo.com

                                                                                                           Write: Wells Fargo Bank, N.A. (114)
                                                                                                                   P.O. Box 6995
                                                                                                                   Portland, OR 97228-6995




 You and Wells Fargo                                                                                       Account options
 Thank you for being a loyal Wells Fargo customer. We value your trust in our                              A check mark in the box indicates you have these
 company and look forward to continuing to serve you with your financial needs.                            convenient services with your account(s). Go to
                                                                                                           wellsfargo.com or call the number above if you have
                                                                                                           questions or if you would like to add new services.

                                                                                                           Online Banking                 Direct Deposit
                                                                                                           Online Bill Pay                Auto Transfer/Payment
                                                                                                           Online Statements              Overdraft Protection
                                                                                                           Mobile Banking                 Debit Card
                                                                                                           My Spending Report             Overdraft Service




Statement period activity summary                                                                          Account number:             6040
         Beginning balance on 8/1                                                 $15,514.72               ANTHONY LEVANDOWSKI
         Deposits/Additions                                                              0.13              STEFANIE OLSEN

         Withdrawals/Subtractions                                                      - 0.00              California account terms and conditions apply
                                                                                                           For Direct Deposit use
         Ending balance on 8/31                                                  $15,514.85
                                                                                                           Routing Number (RTN): 121042882



Overdraft Protection
This account is not currently covered by Overdraft Protection. If you would like more information regarding Overdraft Protection and eligibility requirements
please call the number listed on your statement or visit your Wells Fargo branch.




         Case: 20-30242                 Doc# 264             Filed: 09/23/20               Entered: 09/23/20 09:16:42                         Page 20 of
      (114)                                                               28
      Sheet Seq = 0163778
      Sheet 00001 of 00002
August 31, 2020        ■   Page 2 of 3




Interest summary
       Interest paid this statement                                        $0.13
       Average collected balance                                     $15,514.72
       Annual percentage yield earned                                     0.01%
       Interest earned this statement period                               $0.13
       Interest paid this year                                             $0.89




Transaction history

                            Check                                                                                    Deposits/         Withdrawals/         Ending daily
       Date                Number Description                                                                        Additions         Subtractions             balance
       8/31                       Interest Payment                                                                        0.13                                15,514.85
       Ending balance on 8/31                                                                                                                                 15,514.85
       Totals                                                                                                           $0.13                 $0.00

       The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
       transactions posted. If you had insufficient available funds when a transaction posted, fees may have been assessed.


Monthly service fee summary

For a complete list of fees and detailed account information, see the disclosures applicable to your account or talk to a banker. Go to wellsfargo.com/feefaq for a
link to these documents, and answers to common monthly service fee questions.


       Fee period 08/01/2020 - 08/31/2020                                                   Standard monthly service fee $15.00                   You paid $0.00
                                                                                                        ®
       The fee is waived this fee period because the account is linked to your Portfolio by Wells Fargo program.

       How to avoid the monthly service fee                                                                    Minimum required                   This fee period

                                                                                                                                                                      3
       Have any ONE of the following account requirements


                                                                                                                                                                      3
         · Total amount of qualifying direct deposits                                                                   $1,000.00                          $0.00


                                                                                                                                                                      3
         · A linked Wells Fargo home mortgage                                                                                   1                              0
         · Combined balance in linked accounts, which may include                                                      $10,000.00                     $15,514.72      ✔

           - Minimum daily balance in personal checking, savings, Time Accounts (CDs) and
             FDIC-insured Retirement accounts
       JD/JD




         Case: 20-30242                  Doc# 264            Filed: 09/23/20               Entered: 09/23/20 09:16:42                         Page 21 of
                                                                          28
August 31, 2020        ■     Page 3 of 3




Worksheet to balance your account                                          General statement policies for Wells Fargo Bank
Follow the steps below to reconcile your statement balance with your       ■     To dispute or report inaccuracies in information we have furnished to a
account register balance. Be sure that your register shows any interest          Consumer Reporting Agency about your accounts. You have the right to
paid into your account and any service charges, automatic payments or            dispute the accuracy of information that Wells Fargo Bank, N.A. has
ATM transactions withdrawn from your account during this statement               furnished to a consumer reporting agency by writing to us at Overdraft
period.                                                                          Collection and Recovery, P.O. Box 5058, Portland, OR 97208-5058. Please
A Enter the ending balance on this statement.             $                      describe the specific information that is inaccurate or in dispute and the
                                                                                 basis for the dispute along with supporting documentation. If you believe
 B List outstanding deposits and other                                           the information furnished is the result of identity theft, please provide us
credits to your account that do not appear on                                    with an identity theft report.
this statement. Enter the total in the column
                                                                           ■     In case of errors or questions about your electronic transfers,
to the right.
                                                                                 telephone us at the number printed on the front of this statement or write
                                                                                 us at Wells Fargo Bank, P.O. Box 6995, Portland, OR 97228-6995 as soon as
Description                       Amount
                                                                                 you can, if you think your statement or receipt is wrong or if you need more
                                                                                 information about a transfer on the statement or receipt. We must hear
                                                                                 from you no later than 60 days after we sent you the FIRST statement on
                                                                                 which the error or problem appeared.
                                                                                 1. Tell us your name and account number (if any).
                                                                                 2. Describe the error or the transfer you are unsure about, and explain as
                                                                                    clearly as you can why you believe it is an error or why you need more
                    Total     $                        + $
                                                                                    information.
                                                                                 3. Tell us the dollar amount of the suspected error.
C Add A and B to calculate the subtotal.               = $
                                                                                 We will investigate your complaint and will correct any error promptly. If
 D List outstanding checks, withdrawals, and                                     we take more than 10 business days to do this, we will credit your account
other debits to your account that do not appear                                  for the amount you think is in error, so that you will have the use of the
on this statement. Enter the total in the column                                 money during the time it takes us to complete our investigation.
to the right.

Number/Description                Amount




                    Total     $                        -   $

 E Subtract D from C to calculate the
adjusted ending balance. This amount should be
the same as the current balance shown in your
register.                                              = $                                                                    . NMLSR ID 399801
                                                                               ©2010 Wells Fargo Bank, N.A. All rights reserved




         Case: 20-30242                 Doc# 264               Filed: 09/23/20       Entered: 09/23/20 09:16:42                                   Page 22 of
                                                                            28
      Sheet Seq = 0163779
      Sheet 00002 of 00002
                                 ®
Wells Fargo Preferred Checking
August 31, 2020        ■     Page 1 of 3




                                                                                                           Questions?
ANTHONY LEVANDOWSKI                                                                                        Available by phone 24 hours a day, 7 days a week:
                                                                                                           Telecommunications Relay Services calls accepted
STEFANIE OLSEN
                                                                                                             1-800-742-4932
MILL VALLEY CA                                                                                               TTY: 1-800-877-4833
                                                                                                             En español: 1-877-727-2932



                                                                                                           Online: wellsfargo.com

                                                                                                           Write: Wells Fargo Bank, N.A. (114)
                                                                                                                   P.O. Box 6995
                                                                                                                   Portland, OR 97228-6995




 You and Wells Fargo                                                                                       Account options
 Thank you for being a loyal Wells Fargo customer. We value your trust in our                              A check mark in the box indicates you have these
 company and look forward to continuing to serve you with your financial needs.                            convenient services with your account(s). Go to
                                                                                                           wellsfargo.com or call the number above if you have
                                                                                                           questions or if you would like to add new services.

                                                                                                           Online Banking                 Direct Deposit
                                                                                                           Online Bill Pay                Auto Transfer/Payment
                                                                                                           Online Statements              Overdraft Protection
                                                                                                           Mobile Banking                 Debit Card
                                                                                                           My Spending Report             Overdraft Service




Statement period activity summary                                                                          Account number:             6057
         Beginning balance on 8/1                                                 $27,931.34               ANTHONY LEVANDOWSKI
         Deposits/Additions                                                              0.24              STEFANIE OLSEN

         Withdrawals/Subtractions                                                      - 0.00              California account terms and conditions apply
                                                                                                           For Direct Deposit use
         Ending balance on 8/31                                                  $27,931.58
                                                                                                           Routing Number (RTN): 121042882



Overdraft Protection
This account is not currently covered by Overdraft Protection. If you would like more information regarding Overdraft Protection and eligibility requirements
please call the number listed on your statement or visit your Wells Fargo branch.




         Case: 20-30242                 Doc# 264             Filed: 09/23/20               Entered: 09/23/20 09:16:42                         Page 23 of
      (114)                                                               28
      Sheet Seq = 0163780
      Sheet 00001 of 00002
August 31, 2020        ■   Page 2 of 3




Interest summary
       Interest paid this statement                                        $0.24
       Average collected balance                                     $27,931.34
       Annual percentage yield earned                                     0.01%
       Interest earned this statement period                               $0.24
       Interest paid this year                                             $1.67




Transaction history

                            Check                                                                                    Deposits/         Withdrawals/         Ending daily
       Date                Number Description                                                                        Additions         Subtractions             balance
       8/31                       Interest Payment                                                                        0.24                                27,931.58
       Ending balance on 8/31                                                                                                                                 27,931.58
       Totals                                                                                                           $0.24                 $0.00

       The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
       transactions posted. If you had insufficient available funds when a transaction posted, fees may have been assessed.


Monthly service fee summary

For a complete list of fees and detailed account information, see the disclosures applicable to your account or talk to a banker. Go to wellsfargo.com/feefaq for a
link to these documents, and answers to common monthly service fee questions.


       Fee period 08/01/2020 - 08/31/2020                                                   Standard monthly service fee $15.00                   You paid $0.00
                                                                                                        ®
       The fee is waived this fee period because the account is linked to your Portfolio by Wells Fargo program.

       How to avoid the monthly service fee                                                                    Minimum required                   This fee period

                                                                                                                                                                      3
       Have any ONE of the following account requirements


                                                                                                                                                                      3
         · Total amount of qualifying direct deposits                                                                   $1,000.00                          $0.00


                                                                                                                                                                      3
         · A linked Wells Fargo home mortgage                                                                                   1                              0
         · Combined balance in linked accounts, which may include                                                      $10,000.00                     $27,931.34      ✔

           - Minimum daily balance in personal checking, savings, Time Accounts (CDs) and
             FDIC-insured Retirement accounts
       JD/JD




         Case: 20-30242                  Doc# 264            Filed: 09/23/20               Entered: 09/23/20 09:16:42                         Page 24 of
                                                                          28
August 31, 2020        ■     Page 3 of 3




Worksheet to balance your account                                          General statement policies for Wells Fargo Bank
Follow the steps below to reconcile your statement balance with your       ■     To dispute or report inaccuracies in information we have furnished to a
account register balance. Be sure that your register shows any interest          Consumer Reporting Agency about your accounts. You have the right to
paid into your account and any service charges, automatic payments or            dispute the accuracy of information that Wells Fargo Bank, N.A. has
ATM transactions withdrawn from your account during this statement               furnished to a consumer reporting agency by writing to us at Overdraft
period.                                                                          Collection and Recovery, P.O. Box 5058, Portland, OR 97208-5058. Please
A Enter the ending balance on this statement.             $                      describe the specific information that is inaccurate or in dispute and the
                                                                                 basis for the dispute along with supporting documentation. If you believe
 B List outstanding deposits and other                                           the information furnished is the result of identity theft, please provide us
credits to your account that do not appear on                                    with an identity theft report.
this statement. Enter the total in the column
                                                                           ■     In case of errors or questions about your electronic transfers,
to the right.
                                                                                 telephone us at the number printed on the front of this statement or write
                                                                                 us at Wells Fargo Bank, P.O. Box 6995, Portland, OR 97228-6995 as soon as
Description                       Amount
                                                                                 you can, if you think your statement or receipt is wrong or if you need more
                                                                                 information about a transfer on the statement or receipt. We must hear
                                                                                 from you no later than 60 days after we sent you the FIRST statement on
                                                                                 which the error or problem appeared.
                                                                                 1. Tell us your name and account number (if any).
                                                                                 2. Describe the error or the transfer you are unsure about, and explain as
                                                                                    clearly as you can why you believe it is an error or why you need more
                    Total     $                        + $
                                                                                    information.
                                                                                 3. Tell us the dollar amount of the suspected error.
C Add A and B to calculate the subtotal.               = $
                                                                                 We will investigate your complaint and will correct any error promptly. If
 D List outstanding checks, withdrawals, and                                     we take more than 10 business days to do this, we will credit your account
other debits to your account that do not appear                                  for the amount you think is in error, so that you will have the use of the
on this statement. Enter the total in the column                                 money during the time it takes us to complete our investigation.
to the right.

Number/Description                Amount




                    Total     $                        -   $

 E Subtract D from C to calculate the
adjusted ending balance. This amount should be
the same as the current balance shown in your
register.                                              = $                                                                    . NMLSR ID 399801
                                                                               ©2010 Wells Fargo Bank, N.A. All rights reserved




         Case: 20-30242                 Doc# 264               Filed: 09/23/20       Entered: 09/23/20 09:16:42                                   Page 25 of
                                                                            28
      Sheet Seq = 0163781
      Sheet 00002 of 00002
                                 ®
Wells Fargo Preferred Checking
August 31, 2020        ■     Page 1 of 3




                                                                                                           Questions?
ANTHONY LEVANDOWSKI                                                                                        Available by phone 24 hours a day, 7 days a week:
                                                                                                           Telecommunications Relay Services calls accepted
STEFANIE OLSEN
                                                                                                             1-800-742-4932
MILL VALLEY CA                                                                                               TTY: 1-800-877-4833
                                                                                                             En español: 1-877-727-2932



                                                                                                           Online: wellsfargo.com

                                                                                                           Write: Wells Fargo Bank, N.A. (114)
                                                                                                                   P.O. Box 6995
                                                                                                                   Portland, OR 97228-6995




 You and Wells Fargo                                                                                       Account options
 Thank you for being a loyal Wells Fargo customer. We value your trust in our                              A check mark in the box indicates you have these
 company and look forward to continuing to serve you with your financial needs.                            convenient services with your account(s). Go to
                                                                                                           wellsfargo.com or call the number above if you have
                                                                                                           questions or if you would like to add new services.

                                                                                                           Online Banking                 Direct Deposit
                                                                                                           Online Bill Pay                Auto Transfer/Payment
                                                                                                           Online Statements              Overdraft Protection
                                                                                                           Mobile Banking                 Debit Card
                                                                                                           My Spending Report             Overdraft Service




Statement period activity summary                                                                          Account number:             6065
         Beginning balance on 8/1                                                 $12,187.76               ANTHONY LEVANDOWSKI
         Deposits/Additions                                                              0.10              STEFANIE OLSEN

         Withdrawals/Subtractions                                                      - 0.00              California account terms and conditions apply
                                                                                                           For Direct Deposit use
         Ending balance on 8/31                                                  $12,187.86
                                                                                                           Routing Number (RTN): 121042882



Overdraft Protection
This account is not currently covered by Overdraft Protection. If you would like more information regarding Overdraft Protection and eligibility requirements
please call the number listed on your statement or visit your Wells Fargo branch.




         Case: 20-30242                 Doc# 264             Filed: 09/23/20               Entered: 09/23/20 09:16:42                         Page 26 of
      (114)                                                               28
      Sheet Seq = 0163782
      Sheet 00001 of 00002
August 31, 2020        ■   Page 2 of 3




Interest summary
       Interest paid this statement                                        $0.10
       Average collected balance                                     $12,187.76
       Annual percentage yield earned                                     0.01%
       Interest earned this statement period                               $0.10
       Interest paid this year                                             $0.71




Transaction history

                            Check                                                                                    Deposits/         Withdrawals/         Ending daily
       Date                Number Description                                                                        Additions         Subtractions             balance
       8/31                       Interest Payment                                                                        0.10                                12,187.86
       Ending balance on 8/31                                                                                                                                 12,187.86
       Totals                                                                                                           $0.10                 $0.00

       The Ending Daily Balance does not reflect any pending withdrawals or holds on deposited funds that may have been outstanding on your account when your
       transactions posted. If you had insufficient available funds when a transaction posted, fees may have been assessed.


Monthly service fee summary

For a complete list of fees and detailed account information, see the disclosures applicable to your account or talk to a banker. Go to wellsfargo.com/feefaq for a
link to these documents, and answers to common monthly service fee questions.


       Fee period 08/01/2020 - 08/31/2020                                                   Standard monthly service fee $15.00                   You paid $0.00
                                                                                                        ®
       The fee is waived this fee period because the account is linked to your Portfolio by Wells Fargo program.

       How to avoid the monthly service fee                                                                    Minimum required                   This fee period

                                                                                                                                                                      3
       Have any ONE of the following account requirements


                                                                                                                                                                      3
         · Total amount of qualifying direct deposits                                                                   $1,000.00                          $0.00


                                                                                                                                                                      3
         · A linked Wells Fargo home mortgage                                                                                   1                              0
         · Combined balance in linked accounts, which may include                                                      $10,000.00                     $12,187.76      ✔

           - Minimum daily balance in personal checking, savings, Time Accounts (CDs) and
             FDIC-insured Retirement accounts
       JD/JD




         Case: 20-30242                  Doc# 264            Filed: 09/23/20               Entered: 09/23/20 09:16:42                         Page 27 of
                                                                          28
August 31, 2020        ■     Page 3 of 3




Worksheet to balance your account                                          General statement policies for Wells Fargo Bank
Follow the steps below to reconcile your statement balance with your       ■     To dispute or report inaccuracies in information we have furnished to a
account register balance. Be sure that your register shows any interest          Consumer Reporting Agency about your accounts. You have the right to
paid into your account and any service charges, automatic payments or            dispute the accuracy of information that Wells Fargo Bank, N.A. has
ATM transactions withdrawn from your account during this statement               furnished to a consumer reporting agency by writing to us at Overdraft
period.                                                                          Collection and Recovery, P.O. Box 5058, Portland, OR 97208-5058. Please
A Enter the ending balance on this statement.             $                      describe the specific information that is inaccurate or in dispute and the
                                                                                 basis for the dispute along with supporting documentation. If you believe
 B List outstanding deposits and other                                           the information furnished is the result of identity theft, please provide us
credits to your account that do not appear on                                    with an identity theft report.
this statement. Enter the total in the column
                                                                           ■     In case of errors or questions about your electronic transfers,
to the right.
                                                                                 telephone us at the number printed on the front of this statement or write
                                                                                 us at Wells Fargo Bank, P.O. Box 6995, Portland, OR 97228-6995 as soon as
Description                       Amount
                                                                                 you can, if you think your statement or receipt is wrong or if you need more
                                                                                 information about a transfer on the statement or receipt. We must hear
                                                                                 from you no later than 60 days after we sent you the FIRST statement on
                                                                                 which the error or problem appeared.
                                                                                 1. Tell us your name and account number (if any).
                                                                                 2. Describe the error or the transfer you are unsure about, and explain as
                                                                                    clearly as you can why you believe it is an error or why you need more
                    Total     $                        + $
                                                                                    information.
                                                                                 3. Tell us the dollar amount of the suspected error.
C Add A and B to calculate the subtotal.               = $
                                                                                 We will investigate your complaint and will correct any error promptly. If
 D List outstanding checks, withdrawals, and                                     we take more than 10 business days to do this, we will credit your account
other debits to your account that do not appear                                  for the amount you think is in error, so that you will have the use of the
on this statement. Enter the total in the column                                 money during the time it takes us to complete our investigation.
to the right.

Number/Description                Amount




                    Total     $                        -   $

 E Subtract D from C to calculate the
adjusted ending balance. This amount should be
the same as the current balance shown in your
register.                                              = $                                                                    . NMLSR ID 399801
                                                                               ©2010 Wells Fargo Bank, N.A. All rights reserved




         Case: 20-30242                 Doc# 264               Filed: 09/23/20       Entered: 09/23/20 09:16:42                                   Page 28 of
                                                                            28
      Sheet Seq = 0163783
      Sheet 00002 of 00002
